Exhibit 10.2
 
COPSYNC, INC.
 
and
 
NEVADA AGENCY AND TRANSFER COMPANY,
 
WARRANT AGREEMENT
 
Dated as of November 18, 2015
 

--------------------------------------------------------------------------------

THIS WARRANT AGREEMENT (this “Agreement”), dated as of November 18, 2015 is by
and between COPsync, Inc., a Delaware corporation (the “Company”), and Nevada
Agency and Transfer Company, a Nevada corporation, as warrant agent (the
“Warrant Agent”, also referred to herein as the “Transfer Agent”).
 
WHEREAS, the Company is engaged in a public offering (the “Offering”) of the
Company’s Common Stock (as defined below) together with the Warrants (as defined
below) to purchase Common Stock and, in connection therewith, has determined to
issue and deliver up to 3,482,858 Warrants (including up to 454,286 Warrants
subject to the Over-allotment Option) to investors in the Offering (the
“Warrants”). Each Warrant entitles the holder thereof to purchase one share of
common stock of the Company $0.0001 par value per share (“Common Stock” and,
together with the Warrants and the shares of  Common Stock underlying the
Warrants, the “Securities”), for $3.125 per share, subject to adjustment as
described herein; and
 
WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1, No. 333-206460 (the
“Registration Statement”) and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Securities; and
 
WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and
 
WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
1.           Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company for the Warrants, and the Warrant
Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Warrants.
 
2.1.           Form of Warrant. Each Warrant shall be issued in book entry form,
unless requested otherwise by the Registered Holder and shall be in
substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein and shall be signed by, or bear the facsimile signature of,
the Chairman of the Board, President, Chief Executive Officer, Chief Financial
Officer, Secretary or other authorized officer of the Company.   In the event
the person whose facsimile signature has been placed upon any Warrant shall have
ceased to serve in the capacity in which such person signed the Warrant before
such Warrant is issued, it may be issued with the same effect as if he or she
had not ceased to be such at the date of issuance.
 
2.2.           Effect of Countersignature. Unless and until countersigned by the
Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by the holder thereof.
 
2.3.           Registration.
 
2.3.1.           Warrant Register. The Warrant Agent shall maintain books (the
“Warrant Register”), for the registration of original issuance and the
registration of transfer of the Warrants. Upon the initial issuance of the
Warrants, the Warrant Agent shall issue and register the Warrants in the names
of the respective holders thereof in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company or
its representatives.
 
2.3.2.           Registered Holder. Prior to due presentment to the Warrant
Agent for registration of transfer of any Warrant, the Company and the Warrant
Agent may deem and treat the person in whose name such Warrant is registered in
the Warrant Register (the “Registered Holder”) as the absolute owner of such
Warrant and of each Warrant represented thereby (notwithstanding any notation of
ownership or other writing on the Warrant Certificate (as defined below) made by
anyone), for the purpose of any exercise thereof, and for all other purposes,
and neither the Company nor the Warrant Agent shall be affected by any notice to
the contrary.
 
2.4        Additional Warrants to be Issued. At any time following the
consummation of the Offering, Warrant Agent may issue additional warrants to
purchase Common Stock (“Additional Warrants”) on the same terms and conditions
as the Warrants in the Offering, upon receipt of joint written instructions from
the Company and Maxim Group LLC for the issuance thereto.  Such Additional
Warrants, and the obligations of the Company and Warrant Agent thereto, shall be
subject to the terms and conditions set forth in this Agreement in all respects.


3.           Terms and Exercise of Warrants.
 
3.1.           Exercise Price. Each Warrant shall, when countersigned by the
Warrant Agent, entitle the Registered Holder thereof, subject to the provisions
of such Warrant and of this Agreement, to purchase from the Company the number
of shares of Common Stock stated therein, at the price of $3.125 per share,
subject to the adjustments provided in Section 4 hereof and in the last sentence
of this Section 3.1. The term “Exercise Price” as used in this Agreement shall
mean the price per share at which shares of Common Stock may be purchased at the
time a Warrant is exercised. The Company in its sole discretion may lower the
Exercise Price at any time prior to the Expiration Date (as defined below) for a
period of not less than twenty (20) Business Days, provided, that the Company
shall provide at least twenty (20) days prior written notice of such reduction
to Registered Holders of the Warrants and, provided further that any such
reduction shall be identical among all of the Warrants.
 
3.2.           Duration of Warrants. A Warrant may be exercised only during the
period (the “Exercise Period”) commencing immediately upon the closing of the
Offering and terminating at 5:00 p.m., New York City time on the Expiration
Date; provided, however, that the exercise of any Warrant shall be subject to
the satisfaction of any applicable conditions, as set forth in subsection 3.3.2
below with respect to an effective registration statement.  For purposes of this
Warrant Agreement, the “Expiration Date” shall mean November 18, 2020.  Each
Warrant not exercised on or before the Expiration Date shall become void, and
all rights thereunder and all rights in respect thereof under this Warrant
Agreement shall cease at 5:00 p.m. New York City time on the Expiration
Date.  The Company in its sole discretion may extend the duration of the
Warrants by delaying the Expiration Date; provided, that the Company shall
provide at least twenty (20) days prior written notice of any such extension to
Registered Holders of the Warrants and, provided further that any such extension
shall be identical in duration among all the Warrants.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3.           Exercise of Warrants.
 
3.3.1.           Payment. Subject to the provisions of the Warrant and this
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the Registered Holder thereof by surrendering it, at the office of the
Warrant Agent, or at the office of its successor as Warrant Agent, in Reno,
Nevada, with the election to purchase form, as set forth in the Warrant, duly
executed, and by paying in full the Exercise Price for each full share of Common
Stock as to which the Warrant is exercised and any and all applicable taxes due
in connection with the exercise of the Warrant.  The aggregate Exercise Price
shall be paid:
 
(a)            in good certified check or money order payable to the order of
the Company; or
 
(b)           as provided in Section 7.4 hereof.
 
3.3.2.           Issuance of Shares of Common Stock on Exercise. As soon as
practicable after the exercise of any Warrant and receipt of payment of the
Exercise Price (if payment is pursuant to subsection 3.3.1(a)), the Warrant
Agent shall direct the Company’s transfer agent to (i) provided that the
transfer agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program credit such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian System, or (ii) if the transfer agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue to
the Registered Holder of such Warrant a certificate or certificates for the
number of full shares of Common Stock to which he, she or it is entitled,
registered in such name or names as may be directed by him, her or it, and if
such Warrant shall not have been exercised in full, a new countersigned Warrant
for the number of shares as to which such Warrant shall not have been exercised.
Notwithstanding the foregoing, the Company shall not be obligated to deliver any
shares of Common Stock pursuant to the exercise of a Warrant and shall have no
obligation to settle such Warrant exercise unless a registration statement under
the Securities Act with respect to the shares of Common Stock underlying the
Warrants (the “Warrant Shares”) is then effective and a prospectus relating
thereto is current, subject to the Company’s satisfaction of its obligations
under Section 7.4. Subject to Section 4.6 of this Agreement, a Registered Holder
of Warrants may exercise its Warrants only for a whole number of shares of
Common Stock. In no event will the Company be required to net cash settle the
Warrant.  If, by reason of any exercise of warrants on a “cashless basis”, the
holder of any Warrant would be entitled, upon the exercise of such Warrant, to
receive a fractional interest in a share, the Company shall round up to the
nearest whole number, the number of shares to be issued to such holder.
 
3.3.3.           Valid Issuance. All shares of Common Stock issued or issuable
upon the proper exercise of a Warrant in conformity with this Agreement shall be
validly issued, fully paid and nonassessable.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3.4.           Date of Issuance. Each person in whose name any certificate for
shares of Common Stock is issued shall receive a stock certificate dated no
later than the date the Warrant Agent receives the surrendered Warrant, the
signed and completed election to purchase form and, other than in the case of a
Cashless Exercise, payment of the Exercise Price.
 
3.3.6           Share Delivery Failure.  If the Company shall fail, for any
reason except the shareholder’s brokers failure to initiate the DWAC request, to
issue to the Holder within three (3) trading days after receipt of the
applicable exercise notice (the “Share Delivery Deadline”), a certificate for
the number of shares of Common Stock to which the Holder is entitled upon
Holder’s exercise of a Warrant or credit the Holder’s balance account with DTC
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder’s exercise of this Warrant (as the case may be, but in each case
without a restrictive legend) (a “Delivery Failure”), and if on such or after
such Share Delivery Deadline the Holder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock issuable
upon such exercise that the Holder so anticipated receiving from the Company,
then, in addition to all other remedies available to it, the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to 100% of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise hereunder (as the case may be) (and to issue such
shares of Common Stock) shall terminate, or (ii) promptly honor its obligation
to so issue and deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock multiplied by (B) the lowest Closing
Sale Price of the shares of Common Stock on any trading day during the period
commencing on the date of the applicable exercise notice and ending on the date
immediately preceding the date of such issuance and payment under this clause
(ii).
 
3.3.7.           Maximum Percentage. A holder of a Warrant may notify the
Company in writing in the event it elects to be subject to the provisions
contained in this subsection 3.3.6; however, no holder of a Warrant shall be
subject to this subsection 3.3.6 unless he, she or it makes such election. If
the election is made by a holder, the Warrant Agent shall not effect the
exercise of the holder’s Warrant, and such holder shall not have the right to
exercise such Warrant, to the extent that after giving effect to such exercise,
such person (together with such person’s affiliates), to the Warrant Agent’s
actual knowledge, would beneficially own in excess of 4.9% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such person and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of the Warrant with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock that would be issuable
upon exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  Solely the holder of this Warrant shall
determine the extent to which the Warrant is exercisable in accordance with this
Section 3.3.6, and neither the Company nor the Transfer Agent shall have any
obligation to verify or confirm the accuracy of such determination. For purposes
of the Warrant, in determining the number of outstanding shares of Common Stock,
the holder may rely on the number of outstanding shares of Common Stock as
reflected in (1) the Company’s most recent annual report on Form 10-K, quarterly
report on Form 10-Q, current report on Form 8-K or other public filing with the
Commission as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company or the Transfer Agent (or its
successor) setting forth the number of shares of Common Stock outstanding. For
any reason at any time, upon the written request of the holder of the Warrant,
the Company shall, within three (3) Business Days, confirm orally and in writing
to such holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of equity securities of the Company
by the holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. By written notice to the
Company, the holder of a Warrant may from time to time increase or decrease the
Maximum Percentage applicable to such holder to any other percentage specified
in such notice; provided, however, that (i) any such increase shall not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will only apply to the
registered Holder.  For purposes of clarity, the Common Stock underlying any
Warrant in excess of the Maximum Percentage for a Registered Holder shall not be
deemed to be beneficially owned by that Registered Holder for any purpose
including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange
Act.  The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 3.3.6
to the extent necessary to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3.8.           Mechanics.  The Warrant Agent is entitled to rely on
instructions received from the Company and the Company’s determination of
whether the Exercise Price submitted pursuant to Section 3.3.1 complies with the
terms of this Warrant.  If the Company determines that the Exercise Price
submitted does not comply with the terms of the Warrant, then the Warrant Agent
shall deliver an objection to an election to purchase form (an “Objection”)
within two trading days of receipt of the applicable election to purchase
form.  If the Warrant Agent delivers an Objection, then the election to purchase
form delivered by the Registered Holder shall be null and void and of no further
effect.
 
4.           Adjustments.
 
4.1.           Stock Dividends.
 
4.1.1.           Split-Ups. If after the date hereof the number of outstanding
shares of Common Stock is increased by a stock dividend payable in shares of
Common Stock on Common Stock, or by a split-up of shares of Common Stock or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of shares of Common Stock issuable on
exercise of each Warrant shall be increased in proportion to such increase in
the outstanding shares of Common Stock. A rights offering to holders of the
Common Stock entitling holders to purchase shares of Common Stock at a price
less than the “Fair Market Value” (as defined below) shall be deemed a stock
dividend of a number of shares of Common Stock equal to the product of (i) the
number of shares of Common Stock actually sold in such rights offering (or
issuable under any other equity securities sold in such rights offering that are
convertible into or exercisable for the Common Stock) multiplied by (ii) one (1)
minus the quotient of (x) the price per share of Common Stock paid in such
rights offering divided by (y) the Fair Market Value. For purposes of this
subsection 4.1.1, (i) if the rights offering is for securities convertible into
or exercisable for Common Stock, in determining the price payable for Common
Stock, there shall be taken into account any consideration received for such
rights, as well as any additional amount payable upon exercise or conversion and
(ii) “Fair Market Value” means the volume weighted average price of the Common
Stock as reported during the ten (10) trading day period ending on the trading
day prior to the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive such rights.
 
 
5

--------------------------------------------------------------------------------

 
 
4.1.2.           Extraordinary Dividends. If the Company, at any time while the
Warrants are outstanding and unexpired, shall pay a dividend or make a
distribution in cash, securities or other assets to the holders of the Common
Stock as a class on account of such shares of Common Stock (or other shares of
the Company’s capital stock into which the Warrants are convertible), other than
(a) as described in subsection 4.1.1 above or (b) Ordinary Cash Dividends (as
defined below) (any such non-excluded event being referred to herein as an
“Extraordinary Dividend”), then the Exercise Price shall be decreased, effective
immediately after the effective date of such Extraordinary Dividend, by the
amount of cash and/or the fair market value (as determined by the Board, in good
faith) of any securities or other assets paid on each share of Common Stock (or
other shares of the Company’s capital stock into which the Warrants are
convertible) in respect of such Extraordinary Dividend. For purposes of this
subsection 4.1.2, “Ordinary Cash Dividends” means any cash dividend or cash
distribution to the extent which, when combined on a per share basis, with the
per share amounts of all other cash dividends and cash distributions paid on the
Common Stock during the 365-day period ending on the date of declaration of such
dividend or distribution (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Exercise Price or to
the number of shares of Common Stock issuable on exercise of each Warrant) does
not exceed $0.1745 (being 5% of the offering price of the Securities in the
Offering).
 
4.2.           Aggregation of Shares. If after the date hereof, and subject to
the provisions of Section 4.6 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each Warrant shall be decreased in proportion to such decrease in
outstanding shares of Common Stock.
 
4.3.           Adjustments in Exercise Price. Whenever the number of shares of
Common Stock purchasable upon the exercise of the Warrants is adjusted, as
provided in subsection 4.1.1 or 4.2 above, the Exercise Price shall be adjusted
(to the nearest cent) by multiplying such Exercise Price immediately prior to
such adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.
 
4.4.           Replacement of Securities upon Reorganization, etc. In case of
any reclassification or reorganization of the outstanding shares of Common Stock
(other than a change under subsections 4.1.1 or 4.1.2 or Section 4.2 hereof or
that solely affects the par value of such shares of Common Stock), or in the
case of any merger or consolidation of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
continuing corporation and that does not result in any reclassification or
reorganization of the outstanding shares of Common Stock), or in the case of any
sale or conveyance to another corporation or entity of the assets or other
property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the holders of the Warrants
shall thereafter have the right to purchase and receive, upon the basis and upon
the terms and conditions specified in the Warrants and in lieu of the shares of
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented thereby, the kind and amount of
shares of stock or other securities or property (including cash) receivable upon
such reclassification, reorganization, merger or consolidation, or upon a
dissolution following any such sale or transfer, that the holder of the Warrants
would have received if such holder had exercised his, her or its Warrant(s)
immediately prior to such event (the “Alternative Issuance”); provided, however,
that (i) if the holders of the Common Stock were entitled to exercise a right of
election as to the kind or amount of securities, cash or other assets receivable
upon such consolidation or merger, then the kind and amount of securities, cash
or other assets constituting the Alternative Issuance for which each Warrant
shall become exercisable shall be deemed to be the weighted average of the kind
and amount received per share by the holders of the Common Stock in such
consolidation or merger that affirmatively make such election, and (ii) if a
tender, exchange or redemption offer shall have been approved or authorized by
the Company’s Board of Directors and made to and accepted by the holders of the
Common Stock under circumstances in which, upon completion of such tender or
exchange offer, the maker thereof, together with members of any group (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) of which such maker is a
part, and together with any affiliate or associate of such maker (within the
meaning of Rule 12b-2 under the Exchange Act) and any members of any such group
of which any such affiliate or associate is a part, own beneficially (within the
meaning of Rule 13d-3 under the Exchange Act) more than 50% of the outstanding
shares of Common Stock, the holder of a Warrant shall be entitled to receive as
the Alternative Issuance, the highest amount of cash, securities or other
property to which such holder would actually have been entitled as a stockholder
if such Warrant holder had exercised the Warrant prior to the expiration of such
tender or exchange offer, accepted such offer and all of the Common Stock held
by such holder had been purchased pursuant to such tender or exchange offer,
subject to adjustments (from and after the consummation of such tender or
exchange offer) as nearly equivalent as possible to the adjustments provided for
in this Section 4.  The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers.
 
 
6

--------------------------------------------------------------------------------

 


4.5            Purchase Rights.  If at any time the Company grants, issues or
sells any options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on exercise hereof, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such Common Stock as a result of such
Purchase Right to such extent) and such Purchase Right to such extent shall be
held in abeyance for the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage, at which time
or times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).


4.6.           Notices of Changes in Warrant. Upon every adjustment of the
Exercise Price or the number of shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company
shall give written notice of the occurrence of such event to each holder of a
Warrant, at the last address set forth for such holder in the Warrant Register,
of the record date or the effective date of the event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7.           No Fractional Shares. Notwithstanding any provision contained in
this Agreement to the contrary, the Company shall not issue fractional shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up to the nearest whole number the number of shares of
Common Stock to be issued to such holder.
 
4.8.           Form of Warrant. The form of Warrant need not be changed because
of any adjustment pursuant to this Section 4, and Warrants issued after such
adjustment may state the same Exercise Price and the same number of shares as is
stated in the Warrants initially issued pursuant to this Agreement; provided,
however, that the Company may at any time in its sole discretion make any change
in the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.
 
4.9.           Other Events. In case any event shall occur affecting the Company
as to which none of the provisions of preceding subsections of this Section 4
are strictly applicable, but which would require an adjustment to the terms of
the Warrants in order to (i) avoid an adverse impact on the Warrants and (ii)
effectuate the intent and purpose of this Section 4, then, in each such case,
the Company shall appoint a firm of independent public accountants, investment
banking or other appraisal firm of recognized national standing, which shall
give its opinion as to whether or not any adjustment to the rights represented
by the Warrants is necessary to effectuate the intent and purpose of this
Section 4 and, if they determine that an adjustment is necessary, the terms of
such adjustment.  The Company shall adjust the terms of the Warrants in a manner
that is consistent with any adjustment recommended in such opinion.
 
5.           Transfer and Exchange of Warrants.
 
5.1.           Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant upon the Warrant
Register, upon surrender of such Warrant for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Warrant Agent. The Warrants so cancelled shall be delivered by the Warrant Agent
to the Company from time to time upon request.


5.2.           Procedure for Surrender of Warrants. Warrants may be surrendered
to the Warrant Agent, together with a written request for exchange or transfer,
and thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants.
 
5.3.           Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which shall result in the
issuance of a warrant certificate for a fraction of a warrant.
 
5.4.           Service Charges. The Company shall pay for any service charge
assessed by the Warrant Agent for any exchange or registration of transfer of
Warrants.
 
5.5.           Warrant Execution and Countersignature. The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Agreement, the Warrants required to be issued pursuant to the provisions of
this Section 5, and the Company, whenever required by the Warrant Agent, shall
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.
 
 
8

--------------------------------------------------------------------------------

 
 
6.           [Intentionally omitted.]
 
7.           Other Provisions Relating to Rights of Holders of Warrants.
 
7.1.           No Rights as Stockholder. A Warrant does not entitle the
Registered Holder thereof to any of the rights of a stockholder of the Company,
including, without limitation, and except as otherwise set forth herein or in
any Warrant, the right to receive dividends, or other distributions, exercise
any preemptive rights to vote or to consent or to receive notice as stockholders
in respect of the meetings of stockholders or the election of directors of the
Company or any other matter.
 
7.2.           Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may on
such terms as to indemnity or otherwise as they may in their discretion impose
(which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as the Warrant so
lost, stolen, mutilated, or destroyed.   Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.


7.3.           Reservation of Common Stock. The Company shall at all times
reserve and keep available a number of its authorized but unissued shares of
Common Stock that shall be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.
 
7.4.           Registration of Common Stock; Cashless Exercise.   The Company
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement, and a current prospectus relating thereto, until the
expiration of the Warrants in accordance with the provisions of this
Agreement.   In addition, the Company agrees to use its reasonable best efforts
to qualify for the listing of the Securities on The Nasdaq Stock Market and to
register such Securities under the blue sky laws of the states of residence of
the exercising Warrant holders to the extent an exemption from such registration
is not available.  Unless and until all of the Warrants have been exercised, the
Company shall continue to be obligated to comply with its registration
obligations under this Section 7.4.
 
7.4.1           If at any time, a registration statement for the Warrant Shares
is not effective and available and Rule 144 is not available to cover the resale
of such shares of Common Stock due to the failure of the Company to be currently
reporting under the Securities Exchange Act of 1934 (“Public Information
Failure”), then the Company shall pay in cash by wire transfer of immediately
available funds an amount per month equal to 1% of the aggregate VWAP of the
shares into which a Warrant is converted which are not able to be delivered
without legend because of such Public Information Failure to the Holder thereof
until such shares are able to be delivered without legend (to be pro-rated for
any periods which are less than one month).
 
7.4.2           During any period when the Company shall fail to have maintained
an effective Registration Statement covering the Warrant Shares, Registered
Holders shall have the right to exercise such Warrants on a “cashless basis,” by
exchanging the Warrants being exercised (in accordance with Section 3(a)(9) of
the Securities Act or another exemption) for that number of shares of Common
Stock equal to the quotient obtained by dividing (x) the product of the number
of shares of Common Stock underlying the Warrants being exercised, multiplied by
the difference between the Exercise Price and the “Fair Market Value” (as
defined below) by (y) the Fair Market Value. Solely for purposes of this
subsection 7.4.2, “Fair Market Value” shall mean the volume weighted average
price of the Common Stock as reported during the ten (10) trading day period
ending on the trading day prior to the date that notice of exercise is received
by the Company from the holder of such Warrants or its securities broker or
intermediary.  In the event Registered Holder elects to exercise Warrants on a
cashless basis, Registered Holder shall provide notice of such election to the
Company, and the Company shall cause the Warrant Agent to issue the number of
shares of Common Stock to such Registered Holder in accordance with the cashless
exercise calculation described in this subsection 7.4.2.  The date that notice
of cashless exercise is received by the Company shall be conclusively determined
by the Company. In connection with the “cashless exercise” of a Warrant, the
Company shall, upon request, provide the Warrant Agent with an opinion of
counsel for the Company (which shall be an outside law firm with securities law
experience) stating that (i) the exercise of the Warrants on a cashless basis in
accordance with this subsection 7.4.2 is not required to be registered under the
Securities Act and (ii) the shares of Common Stock issued upon such exercise may
be transferred without restrictions under the Securities Act by anyone who is
not an affiliate (as such term is defined in Rule 144 under the Securities Act)
of the Company and, accordingly, shall not be required to bear a restrictive
legend.
 
 
9

--------------------------------------------------------------------------------

 
 
7.5           Nasdaq Listing. The Company will ensure the Securities are listed
for trading on The Nasdaq Stock Market and shall use its reasonable best efforts
to maintain such listing.  Unless and until all of the Warrants have been
exercised, the Company shall continue to be obligated to comply with its listing
obligations under this Section 7.5.
 
8.           Concerning the Warrant Agent and Other Matters.
 
8.1.           Payment of Taxes. The Company shall from time to time promptly
pay all taxes and charges that may be imposed upon the Company or the Warrant
Agent in respect of the issuance or delivery of shares of the Warrant Shares,
but the Company shall not be obligated to pay any transfer taxes in respect of
the Warrants or Warrant Shares.
 
8.2.           Resignation, Consolidation, or Merger of Warrant Agent.
 
8.2.1.           Appointment of Successor Warrant Agent. The Warrant Agent, or
any successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty (30)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a Warrant (who shall, with such notice,
submit his Warrant for inspection by the Company), then the holder of any
Warrant may apply to the Supreme Court of the State of New York for the County
of New York for the appointment of a successor Warrant Agent at the Company’s
cost. Any successor Warrant Agent, whether appointed by the Company or by such
court, shall be an entity organized and existing under the laws of a state of
the United States, in good standing under the laws of its jurisdiction of
organization and having its principal office in a state of the United States,
and authorized under  applicable U.S. laws to exercise corporate trust powers
and subject to supervision or examination by federal or state authority. After
appointment, any successor Warrant Agent shall be vested with all the authority,
powers, rights, immunities, duties, and obligations of its predecessor Warrant
Agent with like effect as if originally named as Warrant Agent hereunder,
without any further act or deed; but if for any reason it becomes necessary or
appropriate, the predecessor Warrant Agent shall execute and deliver, at the
expense of the Company, an instrument transferring to such successor Warrant
Agent all the authority, powers, and rights of such predecessor Warrant Agent
hereunder; and upon request of any successor Warrant Agent the Company shall
make, execute, acknowledge, and deliver any and all instruments in writing for
more fully and effectually vesting in and confirming to such successor Warrant
Agent all such authority, powers, rights, immunities, duties, and obligations.
 
 
10

--------------------------------------------------------------------------------

 


8.2.2.           Notice of Successor Warrant Agent. In the event a successor
Warrant Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Transfer Agent for the Common Stock not later
than the effective date of any such appointment.
 
8.2.3.           Merger or Consolidation of Warrant Agent. Any corporation into
which the Warrant Agent may be merged or with which it may be consolidated or
any corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.
 
8.3.           Fees and Expenses of Warrant Agent.
 
8.3.1.           Remuneration. The Company agrees to pay the Warrant Agent
reasonable remuneration for its services as such Warrant Agent hereunder and any
transfer agent fees which are in addition thereto and shall, pursuant to its
obligations under this Agreement, reimburse the Warrant Agent upon demand for
all expenditures that the Warrant Agent may reasonably incur in the execution of
its duties hereunder.
 
8.3.2.           Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.
 
8.4.           Liability of Warrant Agent.
 
8.4.1.           Reliance on Company Statement. Whenever in the performance of
its duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer or other authorized officer of the Company and delivered to
the Warrant Agent. The Warrant Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.
 
8.4.2.           Indemnity. The Warrant Agent shall be liable hereunder only for
its own gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.
 
8.4.3.           Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any Warrant (except its countersignature thereof). The Warrant
Agent shall not be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant. The Warrant Agent shall
not be responsible to make any adjustments required under the provisions of
Section 4 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant or as to
whether any Warrant Shares, when issued, be valid and fully paid and
nonassessable.
 
 
11

--------------------------------------------------------------------------------

 
 
8.5.           Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
forward to the Company, all monies received by the Warrant Agent for the
purchase of Warrant Shares.
 
9.           Miscellaneous Provisions.
 
9.1.           Successors. All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their respective successors and assigns.
 
9.2.           Notices. Any notice, statement or demand authorized by this
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:


COPsync, Inc.
16415 Addison Road, Suite 300
Addison, Texas 75001
Attention: Ronald A. Woessner, Chief Executive Officer
 
Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:


Nevada Agency and Transfer Company
50 West Liberty Street, Suite 880
Reno, NV 89501
Attention: Amanda Cardinalli


9.3.           Applicable Law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.
 
9.4.           Persons Having Rights under this Agreement. Nothing in this
Agreement shall be construed to confer upon, or give to, any person or entity
other than the parties hereto and the Registered Holders of the Warrants any
right, remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the Registered Holders of the Warrants.
 
 
12

--------------------------------------------------------------------------------

 
 
9.5.           Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent at
50 West Liberty Street, Suite 880, Reno, NV 89501, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.
 
9.6.           Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.
 
9.7.           Effect of Headings. The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation thereof.
 
9.8.           Amendments. This Agreement may be amended by the parties hereto
without the consent of any Registered Holder for the purpose of curing any
ambiguity, or curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Agreement as the parties may deem
necessary or desirable and that the parties deem shall not adversely affect the
interest of the Registered Holders. All other modifications or amendments,
including any amendment to increase the Exercise Price or shorten the Exercise
Period, shall require the vote or written consent of the Company and Registered
Holders of more than 50% of the then outstanding Warrants.  Notwithstanding the
foregoing, the Company may lower the Exercise Price or extend the duration of
the Exercise Period pursuant to Sections 3.1 and 3.2, respectively, without the
consent of the Registered Holders.  No consideration shall be offered by the
Company to any Registered Holder in connection with a modification, amendment or
waiver of this Agreement or any Warrant without also offering the same
consideration to all Registered Holders.


9.9.           Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


COPSYNC, INC.




By: /s/Barry Wilson                                                      
       Name: Barry Wilson
       Title: Chief Financial Officer






NEVADA AGENCY AND TRANSFER COMPANY, as Warrant Agent




By: /s/Amanda Cardinalli                                             
       Name: Amanda Cardinalli
       Title: President


 
 
[Signature Page to Warrant Agreement]

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[Form of Warrant Certificate]
 
[FACE]
 
Number
 
Warrants
 
THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO
THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR
IN THE WARRANT AGREEMENT DESCRIBED BELOW
 
COPSYNC, INC.
Incorporated Under the Laws of the State of Delaware
 
CUSIP [    ]
 
Warrant Certificate
 
This Warrant Certificate certifies that ___________, or [its] registered
assigns, is the registered holder of warrant(s) (the “Warrants” and each, a
“Warrant”) to purchase shares of Common Stock, $0.0001 par value per share
(“Common Stock”), of COPsync, Inc., a Delaware corporation (the
“Company”).  Each Warrant entitles the holder, upon exercise during the period
set forth in the Warrant Agreement referred to below, to receive from the
Company that number of fully paid and nonassessable shares of Common Stock as
set forth below, at the exercise price (the “Exercise Price”) as determined
pursuant to the Warrant Agreement, payable in lawful money (or through “cashless
exercise” as provided for in the Warrant Agreement) of the United States of
America upon surrender of this Warrant Certificate and payment of the Exercise
Price at the office or agency of the Warrant Agent referred to below, subject to
the conditions set forth herein and in the Warrant Agreement. Defined terms used
in this Warrant Certificate but not defined herein shall have the meanings given
to them in the Warrant Agreement (as defined on the reverse hereof).
 
Each Warrant is initially exercisable for one fully paid and non-assessable
share of Common Stock. The number of the shares of Common Stock issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.


The initial Exercise Price per share of Common Stock for any Warrant is equal to
$ per share. The Exercise Price is subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.
 
Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.
 
Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.
 
This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.


 
 

--------------------------------------------------------------------------------

 
 
This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

     
 
COPSYNC, INC.
   
 
By:
       
Name:
   
Title:




     
NEVADA AGENCY AND TRANSFER COMPANY, as Warrant Agent
   
 
By:
       
Name:
   
Title:

 
 
 
[Signature Page to Warrant Certificate]

--------------------------------------------------------------------------------

 
 
[Form of Warrant Certificate]
 
[Reverse]
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to the Warrant Agreement dated as
of November 18, 2015 (the “Warrant Agreement”), duly executed and delivered by
the Company to Nevada Agency and Transfer Company, a Nevada corporation, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.
 
Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate office of the Warrant Agent. In the event
that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.
 
Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the shares of Common Stock to be issued upon
exercise is effective under the Securities Act and (ii) a prospectus thereunder
relating to the shares of Common Stock is current, except through “cashless
exercise” as provided for in the Warrant Agreement.
 
The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in a share of Common Stock, the Company shall, upon
exercise, round up to the nearest whole number of shares of Common Stock to be
issued to the holder of the Warrant.
 
Warrant Certificates, when surrendered at the principal corporate office of the
Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, for
another Warrant Certificate or Warrant Certificates of like tenor evidencing in
the aggregate a like number of Warrants.


Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
except for any tax or other governmental charge imposed in connection therewith.
 
The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.
 
 
 

--------------------------------------------------------------------------------

 


Election to Purchase
 
(To Be Executed Upon Exercise of Warrant)
 
The undersigned hereby irrevocably elects to exercise the rights under this
Warrant Certificate with respect to ____________ shares of Common Stock, to
receive shares of Common Stock and [herewith tenders payment for such shares to
the order of COPsync, Inc. (the “Company”) in the amount of $ in accordance with
the terms hereof. The undersigned requests that a certificate for such shares be
registered in the name of , whose address is and that such shares be delivered
to whose address is . If said number of shares is less than all of the shares of
Common Stock purchasable hereunder, the undersigned requests that a new Warrant
Certificate representing the remaining balance of such shares be registered in
the name of , whose address is , and that such Warrant Certificate be delivered
to , whose address is .
 
In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number of shares that this Warrant
is exercisable for shall be determined in accordance with Section 7.4 of the
Warrant Agreement.
 





                     
Date: ____________, 20
         
(Signature)
                                                                               
   
(Address)
                                 
 (Phone Number)
                                 
(Tax Identification Number)


 
 
 

--------------------------------------------------------------------------------

 